Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07-28-2022 has been entered and considered.
Claims 1-14 are pending in the current application.
Claims 1-14 remain rejected as discussed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varadarajan et al (US 20160294697). Hereinafter referred to as Varadarajan.
Regarding claim 1. Varadarajan discloses a switch for an aircraft communication system capable of transmitting digital data in the form of frames, each frame having an identification field and being of a first type or second type, the identification field of each frame defining an identification value, the frames of the first type conforming to a protocol of the ARINC 664 P7 type and the frames of the second type conforming to a protocol of the IEEE 802 type, the set of frames of the first type having the same identification value forming a single flow of the first type and the set of frames of the second type having the same identification value forming a single flow of the second type (see at least paragraph [0031] and figure 2: a network of a plurality of switches to enable flows communication between multiple ends. “ For example, other exemplary network implementations include, but are not limited to, Ethernet based networks including Avionics Full-Duplex Switched (AFDX) Ethernet defined in the ARINC 664 Part 7 standard and non-Ethernet based store and forward networks. As used herein, Ethernet refers to the family of protocols defined in the IEEE 802.3 standard.”); the switch comprising: a plurality of input ports capable of receiving frames, a plurality of output ports capable of transmitting frames received by one or more input ports (see at least figures 2 and 4A-B), and a configuration table comprising, for each identification value, transmission parameters for frames having this identification value; the switch being able to switch each frame between an input port and at least one output port exclusively on the basis of the transmission parameters corresponding to the identification value of this frame in the configuration table, independently of the type of this frame (see at least figures 2 and 4 and paragraphs [0031]-[0034] and [0052]: different types flows are handled differently and independently).
Regarding claim 2. Varadarajan discloses a switch wherein the identification field of each frame corresponds to the MAC DEST field of that frame (see at least paragraph [0039]).
Regarding claim 3. Varadarajan discloses a switch wherein for each identification value, the transmission parameters define a timing period for frames having this identification value and at least one output port for those frames (see at least figures 2 and 4 and paragraphs [0031]-[0034] and [0052]).
Regarding claim 4. Varadarajan discloses a switch wherein for each identification value, the transmission parameters further define at least one element, selected from the group consisting of: jitter of the frames having this identification value; input port of the frames having this identification value; priority level of the frames having this identification value; maximum size of packets transmitted by the frames having this identification value; minimum size of packets transmitted by the frames having this identification value; identifier of a group of output ports that can be used for frames with this identification value; lifetime of frames with this identification value (see at least paragraph [0044]).
Regarding claim 5. Varadarajan discloses a switch wherein the timing period defined by the transmission parameters of each identification value of the second type frame is equal to a predetermined value (see at least paragraph [0077] and [0079]).
Regarding claim 9. Varadarajan discloses a switch wherein the configuration table is stored in a content-addressable memory, each identification value presenting an address therein (see at least figure 3: switching table are stored in the memory and each flow is associated with addresses stored within the table to switch flows).
Regarding claim 13. Varadarajan discloses an aircraft communication system comprising: a plurality of switches connected to each other to form one or more computer networks, each switch being according to claim 1; a plurality of devices, each device being a transmitter and/or receiver of the frames of the first type and/or the second type and being connected to at least one switch (see at least figure 4A).
Regarding claim 14. Varadarajan discloses a transmission method implemented by the switch according to claim 1, comprising the following steps: reception of a frame; determining the identification value of the received frame; determining the transmission parameters in the configuration table corresponding to this identification value; switching the received frame between an input port and at least one output port exclusively from the determined transmission parameters, independently of the type of this frame (see at least figures 2 and 4). 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan in view of Frank et al (US 2004/0073694). Hereinafter referred to as Frank.
Regarding claim 6. Varadarajan discloses all the limitations of the claimed invention with the exception that the set of identification values of the first type frames and the corresponding transmission parameters are statically determined in the configuration table. However, Frank, from the same field of endeavor, teaches a first type frames and the corresponding transmission parameters are statically determined in the configuration table (see at least figure 2b). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Frank, as indicated, into switch of Varadarajan for the purpose of managing data transmission and data processing time. 
Regarding claim 7, Varadarajan discloses all the limitations of the claimed invention with the exception that the set of identification values of the second type frame and/or the corresponding transmission parameters are determined statically or dynamically in the configuration table. However, Frank, from the same field of endeavor, teaches a second type frame and/or the corresponding transmission parameters are determined statically or dynamically in the configuration table (see at least paragraph [0119]-[0120]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Frank, as indicated, into switch of Varadarajan for the purpose of managing data transmission and data processing time.
Regarding claim 8. Varadarajan in view of Frank disclose a switch wherein the set of identification values of the second type frame and/or the corresponding transmission parameters are determined by self-learning (Frank: see at least paragraph [0191]: dynamic switching/routing dictate learning routes and changing table configuration through self-learning updates).
Regarding claim 12. Varadarajan discloses all the limitations of the claimed invention with the exception that the processing parameters associated with each identification value are of the same nature regardless of the type of frame defining this identification value. However, Frank, from the same field of endeavor, teaches processing parameters associated with each identification value are of the same nature regardless of the type of frame defining this identification value (see at least figure 2b: flows are grouped and processed based on sources port or destination address …). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Frank, as indicated, into the communication method of Varadarajan for the purpose of managing data flows switching.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan in view of Sella et al (US 2021/0201244). Hereinafter referred to as Sella.
Regarding claim 10, Varadarajan discloses all the limitations of the claimed invention with the exception of applying at least one filtering operation to the input and/or output of each frame in accordance with the transmission parameters corresponding to the identification value of this frame. However, Sella, from the same field of endeavor, teaches applying at least one filtering operation to the input and/or output of each frame in accordance with the transmission parameters corresponding to the identification value of this frame (see at least paragraph [0069]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Sella, as indicated, into the switch of Varadarajan for the purpose of filtering communication frames and managing flows.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan in view of Subramanian et al (US 10,862,802). Hereinafter referred to as Subramanian.
Regarding claim 11, Varadarajan discloses all the limitations of the claimed invention with the exception of transmitting each second type frame using a best effort technique. However, Sella, from the same field of endeavor, teaches transmitting each second type frame using a best effort technique (see at least Col.7, lines 50-63 and Col.14, lines 15-33). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Subramanian, as indicated, into the switch of Varadarajan for the purpose of delivering flows as best as possible.
Response to Arguments
Applicant's arguments filed on 07-28-2022 have been fully considered but they are not persuasive.
Applicants’ representative argues that the prior art of record fails to teach “the switch being able to switch each frame between an input port and at least one output port exclusively on the basis of the transmission parameters corresponding to the identification value of this frame in the configuration table, independently of the type of this frame”. Examiner respectfully disagrees, in paragraph [0052]-[0053], Varadarajan discloses “ In addition to the traffic classes discussed above, a scheduled rate constrained (SCHRC)“logical” traffic class is created by the NST 300 using TT and RC mechanisms supported by the network hardware, in some embodiments” in paragraph [0054], Varadarajan discloses “A system integrator can decide the number of priorities and their associations with traffic classes a priori. The selective assignment of priorities by the NST 300, as described in more detail below, enables more efficient scheduling of traffic at the system level in order to meet latency and jitter requirements of the date flows” and classes may be determined based on Destination address and not Protocol type ([0039] The NST 300 supports multiple classes of messages. In some embodiments, the traffic classfor each respective message or frame is derived from or is a function of the addressing scheme. Thatis, the traffic class can be based on the VL identification (ID) or destination address). Therefore, Varadarajan is capable of dynamically switch traffic based priority allocated to different classes of traffic and not protocol. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476